Name: 2003/833/EC: Commission Decision of 28 November 2003 approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (Text with EEA relevance)
 Type: Decision
 Subject Matter: America;  European construction;  animal product;  health;  agricultural policy;  agricultural activity
 Date Published: 2003-11-29

 Avis juridique important|32003D08332003/833/EC: Commission Decision of 28 November 2003 approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (Text with EEA relevance) Official Journal L 316 , 29/11/2003 P. 0020 - 0020Commission Decisionof 28 November 2003approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products(Text with EEA relevance)(2003/833/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products(1), and in particular Article 4, third paragraph thereof,Whereas:(1) The Joint Management Committee for the Agreement (the Committee) at its meeting on 2 October 2003 issued a recommendation concerning the determination of equivalence for gelatin and collagen for human consumption. As a result of this recommendation it is appropriate to amend Annex V to the Agreement.(2) Those amendments should be approved on behalf of the Community.(3) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS DECIDED AS FOLLOWS:Article 1Pursuant to the recommendations made by the Joint Management Committee established under Article 14 of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, the amendments to Annex V to the said Agreement are hereby approved on behalf of the European Community. The text of the Agreement in the form of an Exchange of Letters, including the amendments to Annex V to the Agreement, is attached to this Decision.Article 2The Director General for Health and Consumer Protection is hereby authorised to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Article 3This Decision shall apply from the first day of the month following the month in which the United States of America notifies the Commission in writing that its internal procedures for the approval of the amendments referred to in Article 1 have been completed.Done at Brussels, 28 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 118, 21.4.1998, p. 1.